Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claim 1-5, 7, 9-18 and 21-23 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 

A representative original independent claim 1 recites:  
1. A method comprising: 
receiving, from a content source, a first content item secured by first digital rights management (DRM) data associated with a first DRM protocol; 
converting the first DRM data into second DRM data in a second DRM protocol; 
adding the second DRM data to a manifest file associated with the first content item; 
receiving, from a device, a first request to access the first content item; and 
sending, to the device, the first content item and the manifest file comprising the second DRM data.

A representative amended independent claim 1 recites:
1. (Currently Amended) A method comprising: 
generating, based on  first digital rights management (DRM) data in a first DRM protocol and associated with a content item,  second DRM data, in a second DRM protocol, that comprises one or more additional access restrictions associated with the content item; 
sending, to a plurality of devices, the content item and a manifest file associated with the content item; 
receiving, from a device of the plurality of devices, a request to access the content item; and 
sending, to the device, the second DRM data for accessing the content item.

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Original Claims 1-18, drawn to a method for converting first digital rights management (DRM) data associated with a first DRM protocol into second DRM data in a second DRM protocol, classified in G06F 2221/0759.
II. Amended Claims 1-5, 7, 9-18 and 21-23, drawn to a method of generating, based on first digital rights management (DRM) data in a first DRM protocol and associated with a content item,  second DRM data, in a second DRM protocol, that comprises one or more additional access restrictions associated with the content item, classified in H04L 2209/603.

The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 
In the instant case, (1) the inventions as claimed have a materially different design, mode of operation, function, or effect: Invention I converts first digital rights management (DRM) data associated with a first DRM protocol into second DRM data in a second DRM protocol. On the other hand, Invention II generates, second DRM data, in a second DRM protocol, that comprises one or more additional access restrictions associated with the content item (emphasis added). Furthermore, (2) the inventions as claimed do not encompass overlapping subject matter and (3) there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

	
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1-5, 7, 9-18 and 21-23 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

The amendment filed on 5/26/2022 canceling all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered. 
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a TIME PERIOD of TWO MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIMEI ZHU whose telephone number is (571)270-7990. The examiner can normally be reached 10am-6pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIMEI ZHU/Examiner, Art Unit 2495                                                                                                                                                                                                        

  /JEFFERY L WILLIAMS/  Primary Examiner, Art Unit 2495